Exhibit 10.3

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of November 10,
2003, by and between American Rental Management Company, a Delaware corporation
(the "Company") and Paul A. Resnik (the "Executive"), a resident of Maryland.

WHEREAS, the Company is a wholly-owned subsidiary of American Community
Properties Trust ("ACPT") and provides management and other services to ACPT;

WHEREAS, the Executive entered into an Employment Agreement with ACPT on or
about August 25, 1998 ("the 1998 agreement");

WHEREAS, the Executive and ACPT have jointly agreed to terminate the 1998
agreement;

WHEREAS, the Executive and ACPT wish to enter into a new agreement in accordance
with the terms and subject to the consideration provided herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to be bound by the following terms and conditions:

1. Employment. The Company shall employ the Executive, and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein. The
Executive represents and warrants that neither the execution by him of this
Agreement nor the performance by him of his duties and obligations hereunder
will violate any agreement to which he is a party or by which he is bound.

2. Term. The Executive's employment under this Agreement shall continue until
close of business October 31, 2006, at which point the terms and conditions of
this Agreement shall no longer apply and at which point the Executive shall
become an at-will employee of ACPT.

3. Position and Duties. The Executive shall serve as Senior Vice President of
the Company and shall have primary responsibility for acquiring rental
properties in the U.S. to add to the existing real estate portfolio of ACPT and
its consolidated subsidiaries (including the Company); duties to include finding
properties, performing due diligence, negotiating purchase price and terms
acceptable to the Board, obtaining acquisition financing with terms acceptable
to the Board, and administering capital improvements to ACPT's real estate
portfolio. In addition, the Board and/or President may from time to time change
the Executive's duties and responsibilities as it deems necessary to further
ACPT's business interests and objectives, however, Executive shall not be
required to work at Capitol Park Apartments in S.W. District of Columbia. The
Executive shall report to the President. The Executive shall devote
substantially all of his working time and efforts to the business and affairs of
ACPT and its subsidiaries.

4. Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the Company's principal executive offices which, as
of the date of this Agreement, are located in St. Charles, Maryland.

5. Compensation.

(a) Base Salary. The Executive shall receive an annual base salary of $220,000,
payable in substantially equal semi-monthly installments (the "Base Salary").
The Executive may receive salary increases at the discretion of the Board.

(b) Benefit Plans. The Executive shall participate in such bonus and benefit
plans as may be established from time to time by the Company on the same basis
as comparable senior executive employees of the Company. The granting to
Executive of any discretionary benefits under such plans shall be determined
solely by the Board.

(c) Expenses. During the term of his employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by him (in accordance with the policies and procedures established for the
Company's senior executive officers) in connection with his services hereunder.
The Executive shall account to the Company for such expenses in accordance with
established Company policy.

(d) Vacations. The Executive shall be entitled to the number of paid vacation
days determined by the Company generally for its senior executive officers, but
not less than twenty (20) days per year. The Executive shall also be entitled to
all paid holidays given to the Company's senior executive officers.

(e) Certain Specified Benefits. In addition to the benefits for which the
Executive is eligible under subsection (b) of this section, during the term of
his employment hereunder, the Company shall provide for the Executive's business
use a suitable automobile, as determined by the Company in its sole discretion,
and shall pay the Executive's membership dues in the Hawthorne Country Club. The
Executive shall have the option to purchase the automobile at the time that his
employment is terminated.

6. Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold compensation have been satisfied.

7. Unauthorized Disclosure. (a) During the period of his employment hereunder,
and for a period of two (2) years thereafter, the Executive shall not, without
the written consent of the Board or a person authorized by the Board, disclose
to any person other than as required by law or court order, or other than to an
authorized employee of the Company or its Affiliates, or to a person to whom
disclosure is necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company (e.g., disclosure to the
Company's or its Affiliates' outside accountants or bankers of financial data
properly requested by such persons and approved by an authorized officer of the
Company), any confidential information obtained by him while in the employ of
the Company with respect to any of the Company's or the Company's Affiliates'
products, services, customers, suppliers, marketing techniques, methods or
future plans; provided, however, that confidential information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company. The Executive shall be
allowed to disclose confidential information to his attorney solely for the
purpose of ascertaining whether such information is confidential within the
intent of this Agreement; provided, however, that the Executive (i) discloses to
his attorney the provisions of this Section 7 and (ii) agrees not to waive the
attorney-client privilege with respect thereto.

8. Corporate Opportunities.

While the Executive is employed by the Company hereunder, the Executive shall
use his best efforts to make available to the Company business opportunities
that come to his attention.

9. Termination.

(a) Either party may terminate the Executive's employment under this Agreement
for any reason upon 90 days prior written notice to the other. Except as
otherwise provided in this Section 9, upon such termination the salary payment
and benefit obligations of the Company hereunder shall cease.

(b) This Agreement automatically shall terminate upon the death or disability of
the Executive. For purposes of this Agreement, the Executive shall become
"disabled" at such time as the Executive has a physical or mental condition,
verified by a physician designated by the Company, which in the good faith
judgment of the Board prevents the Executive from carrying out one or more of
the material aspects of his assigned duties for at least 270 consecutive days.
The Executive agrees, upon request of the Board, at a time convenient to the
Executive during a 30-day period designated by the Board, to subject to any
medically reasonable examination by a physician designated by the Company. In
the event of termination under this Section 9(b), (i) the Company shall pay to
the Executive, or the Executive's estate, as the case may be, a pro-rated
portion of the Base Salary for a period of six months following such termination
and (ii) the Executive shall remain eligible to receive all benefits pursuant to
Section 5(b) hereof during such six month period.

(c) The Company may terminate this Agreement immediately for cause. For purposes
of this Agreement, "cause" shall mean any termination of the Executive by the
Company approved by the Board arising from (i) the Executive's willful, reckless
or grossly negligent inattention to his duties and responsibilities to ACPT,
(ii) the Executive's unethical conduct relating to his job performance, (iii)
the Executive's repeated disregard of the Company's written rules, policies and
regulations, (iv) conviction of a felony or other criminal offense relating to
fraud or theft or (v) repeated failure of the Executive to satisfactorily
perform under this Agreement including any lawful directive of the Board. In the
event of termination under this Section 9(c), all salary payment and benefit
obligations of the Company hereunder shall cease immediately.

(d) In the event of a termination of this Agreement by the Company for any
reason other than for cause prior to October 31, 2006, (X) the Company shall pay
to the Executive the Base Salary for the period remaining in the agreement,
however, not less than one year between the date of termination and October 31,
2006, and (Y) the Executive shall remain eligible to receive all benefits
pursuant to Section 5(b) hereof during such period.

(e) The Company may terminate the Executive's employment for any reason after
October 31, 2006. If the termination is for any reason other than for cause, the
Company shall pay to the Executive one year of the Executive's annual Base
Salary and Executive shall remain eligible to receive all benefits during the
same period.

(f) The Executive may terminate this Agreement immediately upon any breach by
the Company of any of its obligations under this Agreement. In the event of (i)
a termination by Executive under this Section 9(f) or (ii) termination of this
Agreement by the Company for any reason other than cause, the Company shall pay
to the Executive the Base Salary for the period remaining in the Agreement,
however, not less than one (1) year and the Executive shall remain eligible to
receive all benefits pursuant to Section 5(b) hereof during such period.

(g) In the event the Executive's employment is terminated pursuant to paragraph
9(d) or 9(e) of this Agreement, then the Company shall pay up to $10,000 for the
Executive to retain a mutually agreeable out-placement firm for up to one year
following his termination.

10. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or facsimile transmission
or five days after mailing by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Company:

American Rental Management Company
222 Smallwood Village Center
St. Charles Maryland 20602
Attn: Edwin L. Kelly

 

If to the Executive:

Mr. Paul Resnik
c/o American Rental Management Company
222 Smallwood Village Center
St. Charles, Maryland 20602

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein. This Agreement shall be binding
upon, and shall inure to the benefit of, the respective successors, heirs, and
permitted assigns of the parties; provided that the Executive may not assign
this Agreement without the prior written consent of the Company.

12. Headings. Article and section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Maryland (excluding the
choice-of-law rules thereof).

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.

16. Arbitration. Prior to initiating arbitration the Executive and the Company
agree to attempt to resolve any differences under the Agreement through direct
good faith negotiations.

(a) Except as otherwise specifically provided, any dispute or controversy
arising between the Executive and the Company relating to this Agreement shall
be submitted to private, binding arbitration, upon the written request of either
the Executive or the Company, before a panel of three arbitrators, under the
auspices of and in accordance with the Commercial Arbitration Rules of the
American Arbitration Association ("AAA"), such arbitration to take place in
Washington, D.C., or as otherwise determined by the arbitrators. In the event of
such dispute or controversy, the Company and the Executive shall independently
and simultaneously select one arbitrator each, both of whom must have no past or
present familial or business relationships with the parties and must possess
expertise in the area of compensation of senior management employees. These two
arbitrators shall jointly agree upon and select a third arbitrator who also
possesses such credentials. These three arbitrators shall hear and decide the
dispute or controversy by majority vote, and their decision and award shall be
final and conclusive upon the parties, and their heirs, administrators,
executors, successors, and assigns. The arbitrators shall have no power or
authority to add to, subtract from, or otherwise modify the terms of this
Agreement. In the event that the Commercial Arbitration Rules of the AAA
conflict with the procedures set forth in this section, the terms of this
section shall govern. The Executive and the Company agree that the arbitration
must be initiated by personally delivering a statement of claim to the AAA and
to the party against whom the claim is asserted no later than ninety (90) days
after the basis of the claim becomes known, or reasonably should have been known
or discovered, by the party asserting the claim. In the event arbitration is not
initiated within such ninety (90) day period, such claim, dispute, or
controversy shall be irrevocably time-barred. A judgment based upon such
arbitration award may be entered in any court having jurisdiction thereof.

(b) Notwithstanding the foregoing, any action brought by the Company seeking a
temporary restraining order, temporary and/or permanent injunction, and/or a
decree of specific performance of the terms of this Agreement may be brought in
a court of competent jurisdiction without the obligation to proceed first to
arbitration.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.



AMERICAN RENTAL MANAGEMENT COMPANY

   

By:

/s/ Cynthia L. Hedrick

Name:

Cynthia L. Hedrick

Title:

Chief Financial Officer

       

EXECUTIVE

   

/s/ Paul Resnik

PAUL A. RESNIK



 

ACPT Guarantee

For so long as ACPT owns directly, or indirectly, a majority equity interest in
the Company, ACPT unconditionally guarantees the obligations of this Company
under this Agreement. In the event of a sale or change in control, this
Agreement shall continue to be binding upon ACPT, its successors and assigns and
the Executive and his heirs.



AMERICAN COMMUNITY PROPERTIES TRUST

   

By:

/s/ Edwin L. Kelly

Name:

Edwin L. Kelly

Title:

President



 